Opinion by
Mr. Chief Justice Sterrett,
The only subject of complaint in this case is the refusal of the court below to take off the judgment of nonsuit.
It is conceded that plaintiff’s policy in the defendant association lapsed and became void, and her membership therein ceased because of her failure to pay regularly called assessments. But *79her contention is that she was entitled to be reinstated to full membership, etc., under the provisions of the following by-law: “ The executive committee shall have power to reinstate a delinquent member, at any time within a year, upon satisfactory evidence of good health and upon payment of all delinquent premiums: ” By-laws, art. 80, sec. 2.
Conceding, for the purpose of argument, that her application was in time, and that she complied or was ready and willing to fully comply with all the terms and conditions of the by-laws above quoted, it does not follow that the committee was bound to reinstate her to membership in the association. While the by-laws empowered them to grant her request, they were not bound nor could they be compelled to do so. It neither clothed her with any legal or equitable right, nor did it impose any duty or obligation on the association that would enable her, as a delinquent member, to maintain this action.
The learned court was therefore clearly right in refusing to take off the judgment of nonsuit.
Judgment affirmed.